SANDERLIN, Judge.
Husband appeals an order entered subsequent to final judgement of dissolution. The order determined the rights of the parties to recover fire insurance proceeds for the marital home as well as entitlement to proceeds for “additional living expenses.” In particular, we have considered the trial court’s conclusion that the wife was entitled to one-half of the “additional living expense” proceeds. We find error in this specific finding and we reverse.
After the final judgment of dissolution, the parties entered into a stipulation for supersedeas pending appeal. A significant part of the stipulation involved the marital home. As agreed the husband was entitled to occupy the home, provided he paid and kept current all mortgages, real estate taxes, maintenance, assessments and liens. It was also agreed that husband would keep and maintain insurance on the dwelling.
While the appeal was pending and during the husband’s occupancy, the marital home was destroyed by fire. Thereafter, the husband incurred “additional living expenses” which he documented and presented to the trial court in proceedings below. These expenses included expenditures for food, clothing and alternative housing.
At the time of the fire, the wife was remarried and living elsewhere. Therefore, under these facts it cannot be disputed that, as a result of the fire, the husband was the only person to incur “additional living expenses” under the policy. We find error in the trial court finding otherwise. Therefore the wife may not share in the “additional living expenses” proceeds for she has suffered no loss that can be characterized as such.
Accordingly, we modify the trial court’s judgment to provide that husband is entitled to receive all proceeds from the insurance company for “additional living expenses.” We affirm on all other points.
SCHEB, A.C.J., and DANAHY, J., concur.